DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 110-469 are pending, with Claims 133-155 and 179-469 withdrawn from consideration as directed to non-elected inventions.
Claims 110-132 and 156-178 are allowed for the reasons below.

Terminal Disclaimer
The terminal disclaimer filed on 14 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,135,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Declaration of Dr. Loftsson under 37 CFR 1.132 filed 1 June 2022 is sufficient to overcome any rejection of the instant claims based upon the combined teachings of Loftsson, Loftsson II, Chandavarkar, Laddha, and Mitra as applied to previously presented Claims 110-132 and 156-178.
The claims as currently presented encompass compositions and methods of making compositions which require that a combination of cyclodextrin and steroid be subjected to elevated temperatures in the range of between 80-120°C.  As the examiner has established, dexamethasone and structurally similar steroids demonstrate temperature-dependent degradation during processing.  See, e.g., Chandavarkar [0011]; Lyons (U.S. PGPub. 2002/0198174) [0016].  Armed with this understanding, aided by the Loftsson declaration, the nonobviousness of the instant claims becomes more clear.  Loftsson demonstrates that, by employing the process outlined by the instant claims, and despite the known thermal instability of steroids such as dexamethasone, applicants methods and the compositions which result possess lower contents of steroid degradation products than a skilled artisan would expect to observe from such a process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, Loftsson clearly demonstrates that the process steps required by the presently amended method and composition claims indeed impart a structural difference to the product which results.  The data appears to support the conclusion that, despite expectations to the contrary, dexamethasone exposed to temperatures between 80-120°C fail to degrade in the manner expected by the skilled artisan.  This unexpected result appears sufficient to establish the nonobviousness of the inventions claimed when compared to the closest prior art, and the Examiner has WITHDRAWN the previous rejections over the combined teachings of Loftsson, Loftsson II, Chandavarkar, Laddha, and Mitra.

Allowable Subject Matter
Claims 110-132 and 156-178 are allowed for the reasons set forth above.
Claims 110-132 and 156-178 are allowable.  Claims 133-155 and 179-469, previously withdrawn from consideration as a result of a restriction requirement, set forth limitations narrower than the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VIII, as set forth in the Office action mailed on 10 December 2021, is hereby withdrawn and Claims 133-155 and 179-469 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Owing to the fact that the rejoined claims encompass subject matter narrower in scope than that set forth by the allowed claims, these claims are also ALLOWED.
 In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613